Opinion filed April 30,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                    Nos. 11-11-00362-CR & 11-11-00363-CR
                                                    __________
 
                             RANDALL
CRAIG PHILEN, Appellant  
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 35th District Court
                                                           Brown
County, Texas
                                       Trial Court Cause
Nos. CR20572 & CR20751 
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Randall
Craig Philen has filed in this court a motion to withdraw his notices of appeal
and dismiss his appeals.  Pursuant to Tex.
R. App. P. 42.2, the motion is signed by both appellant and his counsel.
The
motion is granted.  Appellant’s notices of appeal are withdrawn, and the appeals
are dismissed.
 
April 30, 2012                                                                                     PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.